ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-048, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14 MARIANO F.D. CRUZ of TAMUNING, GUAM, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of two years, respondent having been suspended from practice in the State of South Carolina for a period of two years for conduct in violation of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.2(a) (failure to abide by clients’ decisions concerning the objectives of the representation), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with clients), RPC 1.7 (conflict of interest), RPC 1.9 (conflict involving former client), RPC 1.15 (failure to keep clients’ funds in separate account and failure to maintain records), RPC 1.16 (failure to withdraw from representation and failure to protect clients’ interest on termination of representation), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to the practice of law in the State of New Jersey unless and until reinstated to practice in South Carolina;
And good cause appearing;
It is ORDERED that MARIANO F.D. CRUZ is suspended from the practice of law for a period of two years and until the *519further Order of the Court, effective immediately; and it is further
ORDERED that MARIANO F.D. CRUZ should not be reinstated to the practice of law in New Jersey unless and until he is reinstated to the practice of law in the State of South Carolina; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.